Title: From John Adams to Charles Lee, 13 October 1775
From: Adams, John
To: Lee, Charles


     
      Philadelphia Octr. 13. 1775
      My dear Sir
     
     Your obliging Favour of the fifth Inst. I this Moment received, and give me Leave to assure you that no Letter I ever received, gave me greater Pleasure. In truth sir I have been under some Apprehensions, that a certain Passage, in a very unfortunate as well as inconsiderate Letter, might have made Some disagreable Impressions on your Mind: I was indeed relieved in some Degree by Accounts which I had from Gentlemen who knew your sentiments, especially such as were present when you first heard it read. The candid, genteel and generous Manner in which it was heard and animadverted on, gave me great Satisfaction: I had thought of writing you on the Subject, but was hindered by certain Notions of Delicacy perhaps as whimsical, as any Thing alluded to in that Letter. But I rejoice exceedingly, that this incident has induced you to write.
     I frankly confess to you that a little Whim and Eccentricity, so far from being an Objection to any one in my Mind, is rather, a Recommendation, at first Blush, and my Reasons are, because few Persons in the World, within my Experience or little Reading, who have been possessed of Virtues or Abilities, have been entirely without them; and because few Persons, have been remarkable for them, without having Something at the same Time, truly valuable in them. I confess farther that a Fondness for Dogs, by no means depreciates any Character in my Estimation, because many of the greatest Men have been remarkable for it; and because I think it Evidence of an honest Mind and an Heart capable of Friendship, Fidelity and Strong Attachments being Characteristicks of that Animal.
     Your Opinion of my Generosity, Valour, Good sense, Patriotism and Zeal for the Rights of Humanity, is extreamly flattering to me: and I beg leave to assure you, in the Strongest Manner and I flatter myself that my Language and Conduct in public and private upon all occasions, notwithstanding the wanton Expressions in the intercepted Letter have demonstrated, that this Opinion is reciprocal. Your Sincerity, sir, I never doubted, any more than I did my own, when I expressed or implied an opinion of your Attainments as a Scholler and a Soldier. Indeed I might have expressed a much higher opinion of these than I did, with the same Sincerity. But enough of this.
     At the Story of the Surgeon General I stand astonished. A Man of Genius, of Learning, of Family, of Character, a Writer of Liberty songs and good ones too, a Speaker of Liberty orations, a Member of the Boston Committee of Correspondence, a Member of the Massachusetts Congress, an Agent for that Congress to the Continental Congress, a Member of the House, a Director General of the Hospital and Surgeon General—Good God! What shall We say of human Nature? What shall We say of American Patriots? or rather what will the World Say? The World however, will not be too severe. Indeed, Sir, We ought to expect, in a Contest like this, however we may detest, Such Examples as this. History furnishes Instances more or less, in all Quarells like this. The Doctors Brother Poet Waller in the Struggle with a Stuart, was his Antitype. We cannot be too cautious of the Persons We entrust, in such Times as these: yet We ought not to let our Caution degenerate into groundless Jealousy. There is a Medium between Credulity on one hand and a base suspicious Temper on the other from which We need not be induced to deviate, even in such Times as these, and by such Examples as the Doctors.
     The Nature of the Conspiracy and the Duration and Extent of it Seem as yet in much Obscurity. I hope Time, and Care will bring the whole Truth to light that exact and impartial Justice may be done, if that is possible.
     Before this Reaches you, a Committee from Congress will tell you News from hence. I wish, sir that I could write freely to you concerning, our Proceedings: But you know the obligations I am under to be upon the Reserve: and the danger there would be as I know not the Carrier of this Letter, if I was at perfect Liberty. But this I must Say, that I See no danger of our “displaying Timidity.” This Congress, is more united, and more determined, than ever. And, if the petrified Tyrants would but send us their Ultimatum, which is expected Soon, you would see us, in Earnest.
     As to confiscating Estates, that is but a Small Part of what will be done when We are engaging seriously.
     You began upon a subject, towards the Close of your Letter of infinite Importance; I read with avidity your Thoughts and was much chagrin’d, that you gave me so few of them. The Intricacy and Multiplicity of the Questions involved in it, require more extensive Knowledge and a larger Mind than mine to determine them with Precision. There is So much Uncertainty too, that I believe no Man is capable of deciding with Precision: but it must be left to Time Accident and Experience, to begin and improve the Plan of our Trade.
     If We Should invite “all the maritime Powers, of the World into our Ports” would any one of them come? At least, untill they should be convinced that We were able, and determined to fight it out with G.B. to the last? Are they yet convinced of this, or will they be very soon? Besides, if they should, would it be Sound Policy in Us to admit them? Would it not be Sounder to confine the Benefit and the Bargain to one or a few?
     
     Is it not wiser to send our own Ships to all maritime Powers, and admit private Adventurers from foreign Nations, if by any Means We can defend them against Cutters and Cruizers, or teach them to elude them. I have upon this Subject a System of my own but am not bigoted to it, nor to any other. You will oblige me vastly by your Sentiments at large.
    